Biwo Konsèy Espesyal pou Pratik Travay Malonèt ki Asosye avèk Imigrasyon
Divizyon Dwa Sivil Depatman Lajistis Etazini

Kesyon Repetitif Sou Kontradiksyon nan Non/Nimewo
Sekirite Sosyal
1.
Pou kisa mwen resevwa yon lèt kontradiksyon Administrasyon Sekirite Sosyal?
Yo voye lèt kontradiksyon SSA yo lè gen yon diferans ant enfòmasyon yon patwon bay SSA sou yon anplwaye ak
enfòmasyon anplwaye a ki nan dosye SSA. Kèk kòz komen kontradiksyon SSA yo se erè nan fason non an ekri,
chanjman non, erè patwon yo fè lè y ap antre done yo, oswa move itilizasyon nimewo Sekirite Sosyal yo. Yon lèt
kontradiksyon sèlman PA yon deklarasyon sou sitwayènte ameriken, kondisyon imigrasyon, oswa kalifikasyon
yon anplwaye pou travay nan Etazini.
2.
Mwen te resevwa yon lèt kontradiksyon SSA—kisa pou mwen fè?
Si ou gen otorizasyon pou travay, epi ou te resevwa yon lèt kontradiksyon SSA, ou ta dwe konpare enfòmasyon
ou ki nan lèt la avèk sa ki ekri nan kat Sekirite Sosyal ou.
 Si enfòmasyon ki nan lèt la PA MENM AVÈK enfòmasyon ki nan kat Sekirite Sosyal ou, ranpli fòm ou jwenn ki
vini avèk lèt la, epi voye li pa lapòs ba SSA imedyatman ou kapab fè sa.
 Si tout enfòmasyon ki nan lèt la SE MENM avèk sa ki endike nan kat Sekirite Sosyal ou, ale nan biwo Sekirite
Sosyal zòn ou imedyatman ou kapab pou wè pou kisa te gen kontradiksyon nan enfòmasyon yo.
3.
Èske tout lèt kontradiksyon yo sòti nan SSA?
Non. Lèt kontradiksyon yo ka sòti nan lòt ajans gouvènman oswa nan biznis prive, tankou konpayi asirans sante,
ak konpayi ki tcheke dosye kriminèl.
4.
Patwon mwen te resevwa yon lèt kontradiksyon ki sòti nan yon sous ki pa SSA—kisa pou mwen fè?
Si ou gen otorizasyon pou travay epi patwon ou te resevwa yon avi kontradiksyon ki sòti nan yon lòt ajans oswa
yon konpayi, tankou yon konpayi asirans sante, ou ta dwe mande yon kopi avi kontradiksyon an, epitou ou ta
dwe:
 Kontakte ajans/konpayi an pou wè si li te soumèt enfòmasyon kòrèk ou yo bay SSA.
 Si ajans/konpayi an te soumèt enfòmasyon ki kòrèk, ale nan biwo Sekirite Sosyal zòn ou pou wè pou kisa te
gen yon avi kontradiksyon.
5.
Ki dwa mwen genyen si mwen resevwa yon lèt kontradiksyon?
Patwon ou pa ta dwe pran okenn mezi kont ou (tankou revoke ou, sispann ou nan travay la, oswa bese grad ou
nan travay la, oswa refize peye ou, refize mete ou nan orè pou travay, oswa refize ba ou fòmasyon) akòz
enfòmasyon ki gen kontradiksyon yo sèlman. Patwon ou pa ta dwe mande ou plis dokiman, oswa li pa ta dwe
egzije ou pou ranpli yon nouvo Fòm I-9, akòz yon avi kontradiksyon. Si patwon ou fè nenpòt nan aksyon sa yo,
ou ta dwe kontakte biwo nou gratis nan nimewo 1-800-255-7688.
6.

Anplis ban mwen enfòmasyon sou avi kontradiksyon mwen, ki lòt bagay mwen ta dwe espere
patwon mwen ap fè?
Si ou gen otorizasyon pou travay, men ou gen yon pwoblèm kontradiksyon, men sa ou ta dwe espere patwon ou
ap fè:
 Yon peryòd tan rezonab pou rezoud pwoblèm kontradiksyon an.
 Tretman egalego nan repons pou avi kontradiksyon an, kèlkeswa kondisyon sitwayènte ou oswa peyi kote ou
sòti.
 Posiblite pou kontinye travay pandan w ap rezoud pwoblèm kontradiksyon an.
 Diskisyon chak peryòd tan avèk patwon ou sou si ou te rezoud pwoblèm kontradiksyon an.
7.
Ki kote mwen kapab jwenn enfòmasyon sou kontradiksyon yo?
Administrasyon Sekirite Sosyal gen repons pou kesyon repetitif yo sou lèt kontradiksyon yo nan Entènèt sou sitwèb
http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127 ak http://ssa-custhelp.ssa.gov/app/answers/detail/
a_id/2199/kw/2199. Pou kesyon oswa pou jwenn èd sou fason pou bay repons pou lèt kontradiksyon yo
oswa pou avi sanblab, rele biwo nou gratis nan nimewo 1-800-255-7688, oswa ale sou Entènèt nan sitwèb
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf.

Biwo Konsèy Espesyal pou Pratik Travay Malonèt ki Asosye avèk Imigrasyon
Liy dirèk pou travayè yo rele gratis: 1-800-255-7688 (Lendi-Vandredi, 9am-5pm ET) Gen Entèprèt ki disponib.
http://www.justice.gov/crt/about/osc/
Haitian Creole

Biwo Konsèy Espesyal pou Pratik Travay Malonèt ki Asosye avèk Imigrasyon
Divizyon Dwa Sivil Depatman Lajistis Etazini

“Kontradiksyon” nan Non ak Nimewo Sekirite Sosyal (SSN)
Enfòmasyon pou Anplwaye yo
SA OU TA DWE FÈ:
 Kontradiksyon nan Non/Nimewo Sekirite Sosyal kapab sòti nan Administrasyon Sekirite Sosyal
(SSA), lòt ajans gouvènman oswa konpayi prive.
 Si oumenm oswa patwon ou resevwa yon lèt kontradiksyon ki sòti nan SSA, lèt la ap gen ladan

eksplikasyon sou sa pou fè.
 Si oumenm oswa patwon ou resevwa yon avi kontradiksyon ki sòti nan lòt ajans gouvènman

oswa nan konpayi prive, ou ta dwe tcheke enfòmasyon ajans lan oswa konpayi an te bay nan
SSA. Si enfòmasyon yo kòrèk, kontakte SSA pou wè pou kisa te gen avi kontradiksyon an.
 Enfòmasyon ki pa kòrèk oswa ki pa egziste ankò kapab lakòz ou resevwa avi kontradiksyon

nan non/SSN.
 Ou gen responsablite pou fè chanjman nan dosye ou avèk SSA imedyatman ou kapab apre ou

vin yon sitwayen ameriken, oswa apre ou chanje non ou akòz maryaj, divòs, oswa nenpòt lòt
rezon.
 Patwon ou ka mande ou sa ou te fè pou eseye rezoud yon kontradiksyon.

OU TA DWE MANDE PATWON OU:

 Enfòmasyon ekri ki eksplike kontradiksyon an.
 Pou tcheke si patwon ou gen non ak SSN kòrèk ou nan dosye li yo.
 Pou kontinye travay pandan w ap rezoud kontradiksyon ou.
 Ase tan pou rasanble dokiman yo, epi pou rezoud kontradiksyon an.
 Pou jwenn menm tretman ak lòt anplwaye yo, kèlkeswa kondisyon sitwayènte ou oswa peyi

kote ou sòti, lè w ap rezoud kontradiksyon ou.
OU TA DWE RELE LIY DIRÈK OSC NAN NIMEWO 1-800-255-7688 SI PATWON OU:

 Mande pou ranpli yon nouvo Fòm I-9 akòz avi kontradiksyon an sèlman anvan li ba ou yon

peryòd tan rezonab pou korije kontradiksyon an.
 Pa kite ou travay oswa diminye nan peman/orè ou akòz kontradiksyon an sèlman.
 Pa ba ou yon tan rezonab pou rezoud kontradiksyon an.
 Swiv pwosedi diferan pou kontradiksyon an pou anplwaye yo dapre peyi kote yo sòti oswa

kondisyon sitwayènte yo.
 Egzije ou pou bay yon dokiman SSA oswa yon dokiman nenpòt lòt gouvènman akòz

kontradiksyon an.

Biwo Konsèy Espesyal pou Pratik Travay Malonèt ki Asosye avèk Imigrasyon
Liy dirèk pou travayè yo rele gratis: 1-800-255-7688 (Lendi-Vandredi, 9am-5pm ET) Gen Entèprèt ki disponib.
http://www.justice.gov/crt/about/osc/
Haitian Creole

